                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


Mehmet Kahveci
                     Plaintiff(s)

            v.                              CIVIL ACTION NO. 1:18-cv-10459-FDS



Citizens Bank N.A.
                     Defendant(s)


                              JUDGMENT IN A CIVIL CASE

SAYLOR U.S.D.J



      IT IS ORDERED AND ADJUDGED: Pursuant to the Memorandum and
      Order of this court on 01/28/2019, Summary Judgment is GRANTED for
      the Defendant. This action is hereby dismissed




                                                  ROBERT M. FARRELL
                                                  CLERK OF COURT



Dated: 01/28/2019
                                               By /s/ Taylor Halley
                                                  Deputy Clerk
